Exhibit 99.1 BROOKFIELD RENEWABLE COMPLETES SAFE HARBOR ACQUISITION HAMILTON, Bermuda, August 8, 2014 – Brookfield Renewable Energy Partners L.P. (TSX: BEP.UN; NYSE: BEP) (“Brookfield Renewable”) and its institutional partners have completed the previously announced acquisition of the afe Harbor hydroelectric facility. Brookfield Renewable owns an approximate 40% interest in Safe Harbor with its institutional partners accounting for the remainder. Safe Harbor is situated on the Susquehanna River in Pennsylvania and generates an average of 1,100 GWh annually. The facility possesses storage capabilities supporting daily peaking and is one of the largest conventional hydroelectric facilities in the PJM market. * Brookfield Renewable Energy Partners (TSX: BEP.UN; NYSE: BEP) operates one of the largest publicly-traded, pure-play renewable power platforms globally. Its portfolio is primarily hydroelectric and totals approximately 6,700 megawatts of installed capacity. Diversified across 72 river systems and 13 power markets in the United States, Canada, Brazil, the Republic of Ireland and Northern Ireland, the portfolio’s output is sold predominantly under long-term contracts and generates enough electricity from renewable resources to power more than three million homes on average each year. With a portfolio of high-quality assets and strong growth prospects, the business is positioned to generate stable, long-term cash flows supporting regular and growing cash distributions to shareholders. For more information, please visit www.brookfieldrenewable.com. For more information, please contact: Zev Korman Vice President, Investor and Media Relations Tel: 416-359-1955 Email: zev.korman@brookfield.com
